             Case
              Case1:20-cr-00440-JGK
                   1:20-cr-00440-JGK Document
                                      Document96-1
                                               97 Filed
                                                   Filed08/20/21
                                                         08/19/21 Page
                                                                   Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                       Consent Order
                                                                of Restitution
                  v.
                                                             S3 20 Cr. 440 (JGK)
 ARIK LEV,

                         Defendant.


          Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Jacob R. Fiddelman, Assistant

United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count

One of the above-referenced Information; and all other proceedings in this case, it is hereby

ORDERED that:

    I.        Amount of Restitution

          ARIK LEV, the Defendant, shall pay restitution in the total amount of $767,115.94,

pursuant to 18 U.S.C. § 3663A, to the victims of the offense charged in Count One. The names,

addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims,

attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change

of address of a victim, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court.

    II.       Joint and Several Liability

          Pursuant to 18 U.S.C. § 3664(h), the Court has apportioned liability among the defendants

to reflect the level of contribution to the victim’s loss and the economic circumstances of each

defendant. The Defendant’s restitution obligation will be fully joint and several with codefendant

JOHN NOVOA, and joint and several with codefendant IVAN MAGIDOV up to $27,000.00.



2020.01.09
             Case
              Case1:20-cr-00440-JGK
                   1:20-cr-00440-JGK Document
                                      Document96-1
                                               97 Filed
                                                   Filed08/20/21
                                                         08/19/21 Page
                                                                   Page22ofof44




     III.      Apportionment Among Victims

            Restitution shall be paid to the victims identified in the Schedule of Victims, attached

hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed proportionally

to each victim based upon the amount of loss for each victim, as set forth more fully in Schedule

A.

     IV.       Schedule of Payments

            Pursuant to 18 U.S.C. §§ 3664(f)(2) and 3572(d)(1)-(2), in the interest of justice, restitution

shall be payable in installments. The Defendant shall commence monthly installment payments

in an amount equal to ten percent of the Defendant’s gross monthly income, beginning 30 days

from the Defendant’s release from prison. If the Defendant defaults on the payment schedule, the

Government may pursue other remedies to enforce the judgment.

            Pursuant to 18 U.S.C. § 3612(f), the Court has determined that the Defendant does not have

the ability to pay post-judgment interest. Therefore, the post-judgment interest requirement is

waived.

     V.        Payment Instructions

            The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.




                                                      2
           Case
            Case1:20-cr-00440-JGK
                 1:20-cr-00440-JGK Document
                                    Document96-1
                                             97 Filed
                                                 Filed08/20/21
                                                       08/19/21 Page
                                                                 Page33ofof44




    VI.      Additional Provisions

          The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

          Pursuant to the parties’ agreement, in the event that any unreturned collateral is repossessed

and liquidated by a Victim in the future, the amount recouped by that Victim will be treated as a

partial satisfaction of the restitution obligation to that Victim.

          Pursuant to the parties’ agreement, the Defendant may seek Court intervention in the future

if, among other circumstances, any defendant attempts to return collateral to a Victim but the

Victim unreasonably refuses or fails to retake possession or liquidate the collateral, though the

Government has taken no position on the appropriateness of any particular future relief.

    VII.     Restitution Liability

          The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid




                                                     3
         Case
          Case1:20-cr-00440-JGK
               1:20-cr-00440-JGK Document
                                  Document96-1
                                           97 Filed
                                               Filed08/20/21
                                                     08/19/21 Page
                                                               Page44ofof44




balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

    VIII. Sealing

        Consistent with 18 U.S.C. §§ 3771(a)(8) and 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.



SO ORDERED:
/s/ John G. Koeltl                                               August 20, 2021
___________________________________                              _____________
HONORABLE JOHN G. KOELTL                                         DATE
UNITED STATES DISTRICT JUDGE




                                                    4
